Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 1 of 22 PageID #: 471



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
QUALITY DOOR & HARDWARE, INC.,

                              Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 19-CV-4574(JS)(AKT)

STANLEY SECURITY SOLUTIONS, INC., and                                  FILED
DORMAKABA HOLDING AG, doing business as                                CLERK
DORMAKABA USA INC.,                                         3:27 pm, Nov 10, 2020
                         Defendants.                             U.S. DISTRICT COURT
----------------------------------------X                   EASTERN DISTRICT OF NEW YORK
APPEARANCES                                                      LONG ISLAND OFFICE
For Plaintiff:      Justin N. Lite, Esq.
                    Lite & Russell Esq.
                    212 Higbie Lane
                    West Islip, New York 11795

                        Richard J. DaVolio, Esq.
                        Law Offices of Richard J. DaVolio, PC
                        160 Main Street, Suite 104
                        Sayville, New York 11782

For Defendants:         Michael J. Crowley, Esq.
                        Michael Bojbasa, Esq.
                        Connell Foley LLP
                        888 Seventh Avenue, 9th Floor
                        New York, New York 10106

SEYBERT, District Judge:

            Plaintiff Quality Door & Hardware, Inc. (“Plaintiff”)

commenced     this   diversity    action    against    defendants     Stanley

Security Solutions, Inc. (“Stanley”) and Dormakaba Holding AG

doing business as Dormakaba USA Inc. (“Dormakaba”) (collectively

“Defendants”) alleging claims of intentional fraud, breach of

contract, de facto merger, and civil conspiracy to commit fraud.

(Compl., D.E. 1.)        Currently before the Court is           Defendants’
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 2 of 22 PageID #: 472



motion requesting that the Court either (1) stay this action

pending the outcome of a related matter before Magistrate Judge

Arlene R. Lindsay in Quality Door & Hardware, Inc. v. Stanley

Security Solutions, Inc., No. 15-CV-6280 (E.D.N.Y.) (Lindsay,

M.J.) (the “Related Action”) or (2) dismiss this action as barred

by the doctrines of res judicata and/or collateral estoppel.

(Mot., D.E. 28; Defs. Br., D.E. 28-1; Pl. Opp., D.E. 34;1 Defs.

Reply, D.E. 35.)       Also before the Court is Plaintiff’s motion to

disqualify Michael Bojbasa and the Connell Foley LLP law firm

(“Connell Foley”) from representing Defendants.                   (Disqual. Mot.,

D.E. 23.)2      For the reasons that follow, Defendants’ motion is

GRANTED    in   part   and   DENIED    in       part,   Plaintiff’s    motion    to

disqualify      defense   counsel     is       DENIED   without   prejudice,    and

Plaintiff is GRANTED leave to file an Amended Complaint.




1 Plaintiff submitted two memoranda in opposition. (Compare D.E.
33-1 with D.E. 34.) The Court considers the later-filed brief at
Docket Entry 34.

2 Plaintiff submitted two motions to disqualify defense counsel.
(Compare D.E. 22 with D.E. 23.) The Court considers the later-
filed motion at Docket Entry 23.


                                           2
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 3 of 22 PageID #: 473



                   BACKGROUND AND PROCEDURAL HISTORY3

I.    Factual Allegations

            Around July 31, 2012, Plaintiff completed an application

for a twenty-year contract to sell certain commercial door hardware

(the “Products”) manufactured by defendant Stanley to the U.S.

General Services Administration (“GSA”).              (Compl. ¶ 7.)        In

connection with the application, Plaintiff supplied GSA with a

specific price list.       (Id.)     On March 28, 2012, Stanley, through

its compliance manager, executed a letter of supply assuring

Plaintiff “an uninterrupted source of supply, with sufficient

quantities of product” throughout the duration of the GSA contract

(the “Letter of Supply”).         (Id. ¶ 8.)   On or about August 1, 2014,

GSA   awarded    Plaintiff    a    twenty-year   Multiple   Award   Schedule

contract (the “GSA Contract”), under which Plaintiff would sell

GSA certain products, including the Products identified in the

Letter of Supply.        (Id. ¶ 9.)        The GSA Contract provided the

parties with an option to renew every five years unless otherwise

terminated.4      (Id. ¶ 15.)         To accommodate the GSA Contract,

Plaintiff implemented certain changes to its business, such as

expanding its staff.       (Id. ¶ 10.)




3 The following facts are drawn from the Complaint and are assumed
to be true for purposes of this Memorandum and Order.

4 As of the date of the Complaint, the GSA Contract was in its
first five-year renewal period. (Compl. ¶ 15.)
                                       3
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 4 of 22 PageID #: 474



             On November 2, 2015, Plaintiff initiated the Related

Action, as discussed infra.           Shortly thereafter, on or about

December 4, 2015, Stanley served a “Notice of Termination” of a

27-year Dealer Program Agreement to Plaintiff.            (Id. ¶ 14.)     The

Notice    of   Termination     expressly    stated    that   Stanley    would

“continue to sell and ship [Products to Plaintiff] in support of

the previously issued Letters of Supply . . . up to the first

expiration of each of [Plaintiff’s] GSA Contracts.” (Id. (emphasis

omitted).)     On or about February 21, 2017, Stanley sold its entire

commercial door hardware line of assets, including the Products

covered by the Letter of Supply, to defendant Dormakaba for

approximately $725 million (the “Sale”). (Id. ¶ 11.) As a result,

Stanley did not control the manufacturing and distribution of the

Products and could not comply with its obligations under the Letter

of Supply.     (Id. ¶ 12.)

             Plaintiff alleges that through the course of discovery

in the Related Action, it attempted to determine whether Stanley

assigned its obligations under the Letter of Supply to Dormakaba

in the Sale.     (Id. ¶ 17.)    As alleged, Defendants have declined to

confirm whether Stanley assigned its obligations to Dormakaba.

(Id. ¶¶ 17-20.)

II.   The Related Action

             On or about September 24, 2015, Plaintiff initiated the

Related Action in Suffolk County Supreme Court against Stanley

                                      4
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 5 of 22 PageID #: 475



asserting claims for breach of contract, fraud, and breach of the

implied covenant of good faith and fair dealing.               There, Plaintiff

claims,    among    other   things,    that    Stanley   (1) interfered    with

Plaintiff’s ability to sell the Products to GSA by instructing its

sales force to divert business from Plaintiff and (2) improperly

controlled the prices at which Plaintiff could sell the Products

under the GSA Contract.5         On or about November 3, 2015, Stanley

removed the Related Action to this District and on November 19,

2015 the parties consented to the jurisdiction of Judge Lindsay

for all proceedings.

            After    Stanley    sold   its     product   line    to   Dormakaba,

Plaintiff    expressed      interest   in     amending   the    Related   Action

Complaint to name Dormakaba as a defendant.              In response, Stanley

advised that while it was selling its mechanical access control

business, Stanley had no plans to dissolve the company and was

therefore the proper defendant.               (Apr. 4, 2017 Ltr., Related

Action, No. 15-CV-6280, D.E. 46, at 3.)           Plaintiff did not file an

amended complaint and discovery continued.

            On April 26, 2018, the parties filed cross-motions for

summary judgment. On April 22, 2019, Judge Lindsay issued an order


5 The facts underlying the Related Action largely mirror the facts
asserted here.    Here, however, Plaintiff’s claims arise out of
(1) Stanley’s inability to provide Plaintiff with the Products as
a result of the Sale to Dormakaba and (2) whether Stanley properly
assigned (or fraudulently misrepresented) its obligations under
the Letter of Supply to Dormakaba.
                                        5
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 6 of 22 PageID #: 476



denying    Plaintiff’s       motion    for   partial   summary    judgment   and

granting, in part, Stanley’s motion for summary judgment.                 (Apr.

22, 2019 M&O, Related Action, No. 15-CV-6280, D.E. 94, at 16 (the

“Prior Order”).)        As for Plaintiff’s breach of contract claim,

Judge Lindsay found that, as a general matter, letters of supply

are not stand-alone contracts.           (Id. at 17.)     However, the court

denied Stanley’s motion finding that a “question of fact remains

as to whether Stanley breached the Dealer Program Agreement by

shutting down [Plaintiff’s] ability to sell any Stanley products

to the GSA.”6 (Id. at 19; id. at 18 (finding a question of material

fact    exists     as   to    whether    the    alleged   “legal    authorized

manufacturer’s representative for Stanley” had authorization to

issue    certain    Letters    of     Supply).)    The    court    also   denied

Plaintiff’s motion for partial summary judgment finding that it

could not “rely on the sale of Stanley’s business as evidence of

the breach -– a sale that occurred well after the Complaint was

filed” and denied Plaintiff leave to amend “given the prejudice to

Stanley.”    (Id. at 15-16.)




6 Judge Lindsay granted Stanley’s motion with respect to the breach
of contract claim as it relates to Stanley’s withdrawal of
“assistance and support” because Plaintiff “failed to come forward
with sufficient evidence” to support the claim. (Prior Order at
19.) The court further dismissed Plaintiff’s claims for fraud and
breach of the implied covenant of good faith and fair dealing.
(Id. at 20-23.)


                                         6
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 7 of 22 PageID #: 477



              After Plaintiff withdrew its appeal of the Prior Order,

Stanley requested, among other things, “additional briefing to

further clarify certain issues which it believes would warrant the

granting of a dismissal of all claims in” the Related Action.

(Sept. 11, 2019 Ltr., Related Action No. 15-CV-6280, D.E. 102.)

At a September 16, 2019 conference, Judge Lindsay stated that

Plaintiff did not specifically allege a breach of contract claim

based on the sale of Stanley’s product line and Plaintiff “did not

amend   the    complaint,”    as   suggested,      and      “instead   brought   an

entirely new action.”        (Sept. 16, 2019 Tr., D.E. 104, at 2:7-17.)

Judge Lindsay further stated that she did “not exactly” determine

that the Letters of Supply were not contracts.                   (Id. at 2:18-22.)

Rather, she clarified that “ordinarily the law is clear” that

letters of supply “standing alone do not constitute a contract”

but in the Related Action, a jury should resolve “whether or not”

certain    evidence    rendered    the       Letters   of    Supply    a   “binding

obligation.”      (Id. at 2:23-3:11.)           The Related Action is stayed

pending the outcome of this motion.

III. This Action and the Pending Motions

              Plaintiff   commenced      this    action     on    August   8,   2019

asserting claims for (1) intentional fraud and breach of contract

against Stanley, (2) breach of contract against Dormakaba, and

(3) civil conspiracy against both Defendants.                    (See Compl.)    On

December 16, 2019, Plaintiff moved to disqualify Michael Bojbasa

                                         7
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 8 of 22 PageID #: 478



and Connell Foley from representing Defendants in this or any

action against Plaintiff.         (See Disqual. Mot.)          On January 31,

2020, Defendants moved to dismiss this action in its entirety.

(See Mot.)      Both motions are currently before the Court.

                                  ANALYSIS

I.    Legal Standard

             To withstand a motion to dismiss, a complaint must

contain factual allegations that “state a claim to relief that is

plausible on its face.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quot(ing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        This   plausibility    standard   is    not   a   “probability

requirement” and requires “more than a sheer possibility that a

defendant has acted unlawfully.”           Id. (internal quotation marks

and citation omitted).

             In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), but this has been interpreted broadly to include

any document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.      See Chambers v. Time Warner, Inc., 282 F.3d 147,

152–53    (2d   Cir.   2002).    The   Court   may     also   “consider   court

documents or matters of public record at the motion to dismiss

                                       8
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 9 of 22 PageID #: 479



stage where both parties had notice of their contents and the

documents are integral to the complaint.” Koch v. Christie’s Int’l

PLC, 785 F. Supp. 2d 105, 112 (S.D.N.Y. 2011), aff’d, 699 F.3d 141

(2d Cir. 2012); Munno v. Town of Orangetown, 391 F. Supp. 2d 263,

268-69    (S.D.N.Y.     2005)    (taking    judicial    notice   of   documents

submitted in a related action when deciding a motion to dismiss

because they contained statements that allegedly contradicted the

factual allegations in the complaint); Silver Line Bldg. Prods.

LLC v. J-Channel Indus. Corp., 12 F. Supp. 3d 320, 322-23 & n.1

(E.D.N.Y. 2014) (taking judicial notice of “similar lawsuits”

filed by patent holder against other defendants).

II.     Discussion

        A. Defendants’ Motion to Dismiss

              1.     Intentional Fraud and Breach of Contract Claim

              Defendants first argue that Plaintiff’s cause of action

for “Intentional Fraud and Breach of Contract” against Stanley is

barred by res judicata and collateral estoppel because Judge

Lindsay “held that the Letter(s) of Supply were not ‘stand-alone

contracts.’”       (Defs. Br. at 14-15.)           “Summary judgment is an

adjudication on the merits, and can have res judicata effect

provided that judgment has been entered.”               Sosa v. New York City

Dep’t    of   Educ.,    368    F.   Supp.   3d   489,   508   (E.D.N.Y.   2019)

(collecting cases).           “A partial summary judgment grant operates

similarly--there must be final judgment entered as to the dismissed

                                        9
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 10 of 22 PageID #: 480



 claims.”     Id. (“A district court is empowered to enter final

 judgment pursuant to Rule 54(b) as to those claims dismissed in a

 partial summary judgment decision.”).             “Otherwise, the partial

 summary judgment decision acts only as an order that is subject to

 revision”    and   “that   possibility      deprives   the   partial   summary

 judgment decision of res judicata effect.” Id. (citing Rule 54(b))

 (collecting cases).

             As a preliminary matter, there is no final judgment with

 respect to the claims Judge Lindsay dismissed in the Related Action

 and thus collateral estoppel and “res judicata cannot be applied

 to bar” those claims here.       Id.   Second, Plaintiff’s argument that

 the breach of contract claim against Stanley is barred by res

 judicata and collateral estoppel is without merit given that Judge

 Lindsay denied Stanley summary judgment on that claim.                   (See

 discussion, supra; Prior Order at 19 (noting that while letter(s)

 of supply are not stand-alone contracts as a general matter, “a

 question of fact remains as to whether Stanley breached the Dealer

 Program Agreement by shutting down Quality’s ability to sell any

 Stanley products to the GSA.”).)             Judge Lindsay confirmed this

 understanding at the September 16, 2019 conference by stating that

 she did “not exactly determine[]” that the Letters of Supply were

 not contracts. (Sept. 16, 2019 Tr. at 2:18-3:1.) As such, because

 “denial of a motion for summary judgment is not a final judgment,

 Kay-R Elec. Corp. v. Stone & Webster Const. Co., Inc., 23 F.3d 55,

                                        10
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 11 of 22 PageID #: 481



 59 (2d Cir. 1994), collateral estoppel [and res judicata are] not

 appropriately applied to the [Related Action] court’s observations

 in denying [Stanley’s] motion for summary judgment on the” breach

 of contract claim.     Great Atl. & Pac. Tea Co., Inc. v. 380 Yorktown

 Food Corp., No. 16-CV-5250, 2020 WL 4432065, at *14 n.18 (S.D.N.Y.

 July 31, 2020); Nieto v. Vill. Red Rest. Corp., No. 17-CV-2037,

 2017 WL 4539327, at *1 (S.D.N.Y. Oct. 10, 2017) (determining res

 judicata “does not apply” where a prior decision “only partially

 resolved the claims” and “was not entered as a final judgment”).

             Third, “[w]hile claim preclusion bars relitigation of

 the events underlying a previous judgment, it does not preclude

 litigation of events arising after the filing of the complaint

 that formed the basis of the first lawsuit.”           Curtis v. Citibank,

 N.A., 226 F.3d 133, 139 (2d Cir. 2000).                That is because a

 “plaintiff has no continuing obligation to file amendments to the

 complaint to stay abreast of subsequent events; plaintiff may

 simply bring a later suit on those later-arising claims.”                  Id.

 Moreover,    a   court’s   “denial   of   a   motion   to   amend   will   not

 inevitably preclude subsequent litigation of those claims set out

 in a proposed new complaint. . . . Only denial of leave to amend

 on the merits precludes subsequent litigation of the claims in the

 proposed amended complaint.”          Id. (internal citation omitted)

 (emphasis in original).



                                      11
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 12 of 22 PageID #: 482



              In the Related Action, Plaintiff sought leave to amend

 “to add a cause of action for breach of contract based upon

 [Stanley’s] sale of a substantial and material amount of its assets

 to Dormakaba.”     (Reply Br., Related Action, No. 15-CV-6280, D.E.

 91, at 2.)    Judge Lindsay denied leave to amend “on the procedural

 ground of untimeliness” and the “claim preclusion effect of” the

 Prior Order “assuming a final judgment will be rendered in that

 case--will not prevent litigation of claims arising after the

 filing of” Plaintiff’s complaint in the Related Action.              Curtis,

 226 F.3d at 139; see Prior Order at 16 (“Given the prejudice to

 Stanley that would result from an eleventh-hour amendment, the

 Court will not grant leave to amend.”).             As such, Plaintiff’s

 “failed attempt to add” claims to the Related Action arising out

 of the Sale to Dormakaba “is without consequence” to the res

 judicata analysis.       Legnani v. Alitalia Linee Aeree Italiane,

 S.p.A., 400 F.3d 139, 141-42 (2d Cir. 2005); Manbeck v. Micka, 640

 F. Supp. 2d 351, 364–65 (S.D.N.Y. 2009) (stating in context of

 collateral estoppel that dismissal of a prior action “does not,

 however, have preclusive effect on Plaintiffs’ claims based on

 facts occurring after the date the last operative complaint was

 filed.”).     Accordingly, this portion of Defendants’ motion is

 DENIED.




                                      12
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 13 of 22 PageID #: 483



             2.    De Facto Merger Claim

             Next, Defendants argue that Plaintiff’s claim for a “de

 facto merger” must be dismissed because “[t]here was no valid

 contractual obligation between Stanley and Quality at the time of

 the sale to Dormakaba” because the Letter(s) of Supply are “not a

 contract and therefore could not be assigned.”           (Defs. Br. at 16-

 17.)   Plaintiff responds that it “has pled its claims with facial

 plausibility.”     (Pl. Opp. at 22.)

             As a general matter, “a corporation that acquires the

 assets of another is not liable for its predecessor’s debts.” Moza

 LLC v. Tumi Produce Int’l Corp., No. 17-CV-1331, 2018 WL 2192188,

 at *4 (S.D.N.Y. May 14, 2018) (citing Aguas Lenders Recovery Grp.

 v. Suez, S.A., 585 F.3d 696, 702 (2d Cir. 2009)).           Under New York

 law, the “general rule against successor liability is subject to

 four exceptions when ‘(1) [the successor] expressly or impliedly

 assumed    the   predecessor’s     tort   liability,     (2) there    was   a

 consolidation or merger of seller and purchaser [i.e., a de facto

 merger], (3) the purchasing corporation was a mere continuation of

 the selling corporation, or (4) the transaction is entered into

 fraudulently to escape such obligations.’”          Id. (quoting New York

 v. Nat’l Serv. Indus., Inc., 460 F.3d 201, 207 (2d Cir. 2006))

 (alterations in original).        To state a claim based on successor

 liability, a plaintiff “must allege enough facts for the Court to

 infer that one of the exceptions” applies.             Martin Hilti Family

                                      13
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 14 of 22 PageID #: 484



 Tr. v. Knoedler Gallery, LLC, 137 F. Supp. 3d 430, 456 (S.D.N.Y.

 2015).

             At    this     stage    of    the        litigation,    the    Court    cannot

 conclude as a matter of law that the “Letter of Supply is not a

 contract   and     could    not    be     assigned,”       as     Defendants     suggest.

 Nonetheless, the Court finds that Plaintiff has failed to state a

 claim for a de facto merger.               The elements of a de facto merger

 under    New     York    law   are       the        “(1) continuity       of   ownership;

 (2) cessation of ordinary business and dissolution of the acquired

 corporation as soon as possible; (3) assumption by the purchaser

 of the liabilities ordinarily necessary for the uninterrupted

 continuation of the business of the acquired corporation; and

 (4) continuity      of     management,              personnel,     physical      location,

 assets, and general business operation.”                    Nat’l Serv. Indus., 460

 F.3d at 209.       “Although the court examines all of the foregoing

 factors, continuity of ownership is the essence of a merger, and

 the doctrine of de facto merger cannot apply in its absence.”

 Priestly v. Headminder, Inc., 647 F.3d 497, 505-06 (2d Cir. 2011)

 (per    curiam)    (quoting       Nat’l    Serv.        Indus.,    460    F.3d    at   211)

 (internal quotation marks omitted).

             Here,       Plaintiff        has    not      alleged     facts     suggesting

 continuity of ownership.             Therefore, its de facto merger claim

 cannot succeed.          Priestley, 647 F.3d at 505-06.                    “While legal

 conclusions can provide the framework of a complaint, they must be

                                                14
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 15 of 22 PageID #: 485



 supported by adequate factual allegations.”                  Priestley, 647 F.3d

 at 506.      Plaintiff alleges, among other things, “there exists a

 substantial continuity of [Stanley’s] operations by [Dormakaba],

 which is evidenced by common managers, salespersons and employees;

 and management of the assets; and certain physical locations of

 [Stanley].”        (Compl. ¶ 28.)         Notably missing are allegations

 regarding continuity of ownership.              See, e.g., Nat’l Serv. Indus.,

 460   F.3d    at    210     n.2   (“The    continuity-of-ownership       element

 typically is satisfied where the purchasing corporation pays for

 the acquired assets with shares of its own stock.”).                    As such,

 Defendants’ motion to dismiss the de facto merger claim is GRANTED

 and the claim is DISMISSED without prejudice.                  Nettis v. Levitt,

 241 F.3d 186, 193-94 (2d Cir. 2001) (reversing a district court’s

 denial of a motion to amend to add successor liability claims)

 (collecting       cases),    overruled     on    other   grounds,    Slayton   v.

 American Exp. Co., 460 F.3d 215 (2d Cir. 2006); Nat’l Serv. Indus.,

 460 F. 3d at 211 n.3 (discussing Nettis and stating that by

 “allowing the plaintiff to amend the complaint notwithstanding his

 failure to establish continuity of ownership, we held simply that

 it could not be said, at the pleading stage, that the plaintiff

 could not bring forward evidence that there had been a de facto

 merger.”); cf. Ortiz v. Green Bull, Inc., No. 10-CV-3747, 2011 WL

 5554522,     at    *10   (E.D.N.Y.   Nov.      14,   2011)   (finding   plaintiff



                                           15
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 16 of 22 PageID #: 486



 “plausibly alleged a de facto merger . . . such that he should be

 permitted to engage in limited discovery on the issue.”).

             3.    Civil Conspiracy Claim

             Defendants also move to dismiss the third cause of action

 for conspiracy to commit fraud “in furtherance of the breach of

 contract and the failure to assign the obligations of the Letter

 of Supply.”      (Compl. ¶ 33; Defs. Br. at 17-18.)          “It is textbook

 law that New York does not recognize an independent tort of

 conspiracy.”     Gym Door Repairs, Inc. v. Young Equip. Sales, Inc.,

 206 F. Supp. 3d 869, 913 (S.D.N.Y. 2016) (quoting Sepenuk v.

 Marshall, No. 98–CV–1569, 2000 WL 1808977, at *6 (S.D.N.Y. Dec. 8,

 2000)).    Thus, civil conspiracy liability must be premised on an

 “underlying, actionable tort.”         Id.    Other than arguing that res

 judicata and collateral estoppel bar Plaintiff’s fraud claim,

 Defendants merely argue that “the underlying fraud claim has not

 been   adequately    pleaded,    nor    is   the   civil   conspiracy   claim

 actionable by itself.”          (Defs. Br. at 18.)           Without further

 elaboration,     these   arguments     are   unpersuasive.      Accordingly,

 because “some of the tort claims survive, so too does the civil

 conspiracy claim.”       ExpertConnect, L.L.C. v. Fowler, No. 18-CV-

 4828, 2019 WL 3004161, at *9 (S.D.N.Y. July 10, 2019).

             4.    The Court Will Not Stay Discovery

             “As part of its general power to administer its docket,

 a district court may stay or dismiss a suit that is duplicative of

                                        16
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 17 of 22 PageID #: 487



 another federal court suit.”          Curtis, 226 F.3d at 138.          Such

 actions are within the Court’s discretion and depend on the

 equities of a particular case.        See id.; accord Amusement Indus.,

 Inc. v. Midland Ave. Assocs., LLC, 820 F. Supp. 2d 510, 525-26

 (S.D.N.Y. 2011).      In general, “[e]fficiency supports staying or

 dismissing a claim when there is a pending suit raising the same

 issues and claims.” Byron v. Genovese Drug Stores, Inc., No. 10–

 CV–3313, 2011 WL 4962499, at *2 (E.D.N.Y. Oct. 14, 2011).

             For the reasons stated supra in Section II.A.1, the Court

 declines to dismiss this action as “duplicative” of the Related

 Action.    (See Defs. Br. at 8-10); see Curtis, 226 F.3d at 140

 (“Because claim preclusion would not bar litigation of events

 arising after the first amended complaint was filed in [the first

 action], it was an abuse of the district court’s discretion to

 dismiss those claims as duplicative.        Plaintiffs would be entitled

 to bring them after the conclusion of [the first action], and we

 see no reason why they may not bring them while [the first action]

 is still pending.”); cf. Lexico Enters., Inc. v. Cumberland Farms,

 Inc., 686 F. Supp. 2d 221, 224 (E.D.N.Y. 2010) (dismissing action

 after addressing whether a suit “is duplicative of a prior-filed

 suit” and noting that the action was “not based on any acts taken

 by the defendants after the First Action was commenced, and thus

 does not assert post-filing claims that could be exempt from

 preclusion.”).

                                      17
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 18 of 22 PageID #: 488



             The Court also declines to stay this action at this time.

 “Although there may be findings of fact and law reached in the”

 Related Action,7 “those findings are not pertinent to the parties’

 immediate ability to conduct discovery.”           Scalia v. KDE Equine,

 LLC, No. 19-CV-3389, 2020 WL 4336395, at *9 (E.D.N.Y. July 28,

 2020).    If the Related Action remains pending once discovery here

 is completed, the Court would entertain a renewed motion to stay.

 See id.

             5.     Leave to Amend

             “[I]t is often appropriate for a district court, when

 granting a motion to dismiss for failure to state a claim, to give

 the plaintiff leave to file an amended complaint.”           Van Buskirk v.

 N.Y. Times Co., 325 F.3d 87, 91 (2d Cir. 2003); see also FED. R.

 CIV. P. 15(a)(2) (“The court should freely give leave [to amend]

 when justice so requires.”).        “However, a district court has the

 discretion to deny leave to amend where there is no indication

 from a liberal reading of the complaint that a valid claim might

 be stated.”      Perri v. Bloomberg, No. 11-CV-2646, 2012 WL 3307013,

 at *4 (E.D.N.Y. Aug. 13, 2012).           Here, leave to amend is GRANTED

 and Plaintiff may amend its allegations to remedy the deficiencies




 7 Including whether certain individuals were “authorized to issue
 the Letters of Supply and as to whether Stanley was obligated to
 continue to supply Quality with the product it needed to fulfill
 its obligations under the GSA contracts.” (Prior Order at 18.)
                                      18
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 19 of 22 PageID #: 489



 as detailed herein.       Any Amended Complaint must be filed within

 thirty (30) days of the date of this Memorandum and Order.

         B. Plaintiff’s Motion to Disqualify Counsel

              Plaintiff    seeks    to   disqualify   Michael     Bojbasa   and

 Connell Foley from representing Defendants in “this action and any

 other action involving” Plaintiff.           (See Disqual. Mot.)   Plaintiff

 argues disqualification is appropriate under New York’s Rule of

 Professional Conduct 3.7(a) (“Rule 3.7(a)”) because Mr. Bojbasa,

 representing Stanley in the Related Action, stated that Stanley

 assigned “all valid and current contracts in effect at the time of

 the sale of the purchasing company” and if Plaintiff “wishes to

 purchase products for sale to the government under its contracts,

 it   is    free   to   contact    the   purchasing   company,”     Dormakaba.

 (Disqual. Br., D.E. 23-2, ¶ 12.)              Plaintiff alleges here that

 Dormakaba, represented by Mr. Bojbasa, “refused to sell” Products

 to Plaintiff and claimed “that the contract was never assigned to

 it.”8     (Id. ¶¶ 5, 12-13.) According to Plaintiff, disqualification

 is appropriate because Mr. Bojbasa represents both Defendants

 “[d]espite this obvious conflict in statements and conflict in

 interest” and because Plaintiff intends to call Mr. Bojbasa as a




 8 The Court notes that the Complaint alleges that Dormakaba “has
 not confirmed the assignment and has refused” Plaintiff’s
 discovery requests for that information. (See Compl. ¶ 20.)
                                         19
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 20 of 22 PageID #: 490



 “material witness.”       (Id. ¶¶ 6, 14, 16.)       Defendants did not file

 an opposition.

             Under the New York Rules of Professional Conduct, with

 few exceptions not applicable here, a “lawyer shall not act as

 advocate before a tribunal in a matter in which the lawyer is

 likely to be a witness on a significant issue of fact.”              See Rule

 3.7(a).    This rule is referred to as the “advocate-witness” rule.

 Decker v. Nagel Rice LLC, 716 F. Supp. 2d 228, 232 (S.D.N.Y. 2010).

 “Courts have interpreted this rule to require disqualification

 where” the movant meets its “burden of showing the ‘necessity of

 the   testimony   and    the   substantial    likelihood   of    prejudice.’”

 Capponi v. Murphy, 772 F. Supp. 2d 457, 471-72 (S.D.N.Y. 2009)

 (quoting    United States v. Tate & Lyle North Am. Sugars, Inc., 184

 F. Supp. 2d 344, 346 (S.D.N.Y. 2002).             “[T]o succeed on a motion

 for disqualification in these circumstances, the movant must show

 ‘specifically how and as to what issues in the case prejudice may

 occur     and   that    the    likelihood    of   prejudice     occurring   is

 substantial.’”     Id. at 472 (quoting Lamborn v. Dittmer, 873 F.2d

 522, 531 (2d Cir. 1989)).           “‘Prejudice’ in this context means

 testimony that is ‘sufficiently adverse to the factual assertions

 or account of events offered on behalf of the client, such that

 the bar or the client might have an interest in the lawyer’s

 independence in discrediting that testimony.’”             Murray v. Metro.

 Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009) (quoting Lamborn,

                                       20
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 21 of 22 PageID #: 491



 873 F.2d at 531). “The potential disqualification of an individual

 attorney for the reasons listed in Rule 3.7(a) is related to but

 distinct from the disqualification of a law firm by imputation

 under Rule 3.7(b).”      Montana v. RMS Indus. of New York, Inc., No.

 19-CV-2889, 2020 WL 5995965, at *2 (E.D.N.Y. Sept. 24, 2020),

 Report and Recommendation adopted by, 2020 WL 5995128 (E.D.N.Y.

 Oct. 9, 2020).     “Disqualification by imputation under Rule 3.7(b)

 requires the movant to prove ‘by clear and convincing evidence

 that [A] the witness will provide testimony prejudicial to the

 client, and [B] the integrity of the judicial system will suffer

 as a result.’”     Id. (quoting Murray, 583 F.3d at 178-79).

             “Generally,    disqualification      under   Rule   3.7(a)    ‘is

 triggered only when the attorney actually serves as an advocate

 before the jury.’”     Bakken Res., Inc. v. Edington, No. 15-CV-8686,

 2017 WL 1184289, at *3 (S.D.N.Y. Mar. 29, 2017) (quoting Finkel v.

 Frattarelli Bros., 740 F. Supp. 2d 368, 373 (E.D.N.Y. 2010)).

 Here, Plaintiff’s motion, lodged “at the very outset of this case,

 before    any    discovery    has    been    taken,”     counsels    against

 disqualification.      Gormin v. Hubregsen, No. 08-CV-7674, 2009 WL

 508269, at *3 (S.D.N.Y. Feb. 27, 2009).           Accordingly, the motion

 is DENIED without prejudice “[g]iven the early stage of this

 litigation, coupled with Plaintiff’s failure to demonstrate that

 any testimony to be provided by [Mr. Bojbasa] would be necessary



                                      21
Case 2:19-cv-04574-JS-AKT Document 36 Filed 11/10/20 Page 22 of 22 PageID #: 492



 or prejudicial to [his] clients.”9         Montana, 2020 WL 5995965, at

 *4 (collecting cases); see Gormin, 2009 WL 508269, at *3 (“The

 reality is that at this stage of the litigation, it is impossible

 to determine how significant [counsel] might be as a witness or

 whether he is likely even to be called as a witness; whether his

 testimony would likely hurt or help his client; or whether his

 testimony would or would not be cumulative of other witnesses.

 Based on such a record, courts in this District commonly deny

 disqualification motions.”) (collecting cases).

                                  CONCLUSION

             For the reasons stated herein, Defendants’ motion to

 dismiss (D.E. 28) is GRANTED in part and DENIED in part, Plaintiff

 is GRANTED leave to file an Amended Complaint within thirty (30)

 days of this Memorandum and Order, and Plaintiff’s motion to

 disqualify counsel (D.E. 23) is DENIED without prejudice.



                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.
 Dated:      November _ 10 , 2020
             Central Islip, New York




 9 For the same reasons, Plaintiff fails to meet the “exacting
 standard” to succeed on its request to disqualify Connell Foley
 from representing Defendants. Montana, 2020 WL 5995965, at *4
                                      22
